1 Reported in 278 N.W. 41.
This is an application for the disbarment of Abraham H. Karatz, an attorney at law admitted to practice in this state. Proceedings for disbarment were commenced in 1935, and, after various continuances pending the determination of proceedings in the courts of Illinois involving respondent's conviction for conspiracy to defraud, the referee made findings that respondent was in 1925 temporarily suspended from the practice of law in this state after having been found guilty of professional misconduct; that in 1934 respondent was indicted by a grand jury in Cook county, Illinois, on a charge of conspiracy to defraud a Chicago bank of a substantial sum of money, a crime made a felony by statutes in the state of Illinois; that respondent was found guilty of the charge by a jury on June 21, 1935, and sentenced to a term of one to five years in the penitentiary and a fine of $2,000; that respondent's conviction was affirmed in the appellate court of the state of Illinois (People v. Barry, 287 Ill. App. 12,4 N.E. [2d] 517) and thereafter in the supreme court of the state of Illinois (People v. Karatz, 365 Ill. 255, *Page 307 5 N.E. [2d] 842). Respondent has made no denial of the charges nor has he offered any evidence or plea to show why this court should not make its judgment of disbarment pursuant to 1 Mason Minn. St. 1927, § 5697(A), "upon his being convicted of a felony * * *." See In re Disbarment of Moses, 186 Minn. 357,243 N.W. 386; In re Disbarment of Ginsberg, 192 Minn. 547,257 N.W. 337; In re Disbarment of Bell, 188 Minn. 31,246 N.W. 467; In re Disbarment of Nelson, 183 Minn. 140, 235 N.W. 675.
A formal judgment of disbarment will be entered against said Abraham H. Karatz.